NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 21-2724
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                    PEPPER ROBBINS,
                                               Appellant
                                     _____________

                     On Appeal from the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. No. 4-19-cr-00363-001)
                      District Judge: Honorable Matthew W. Brann
                                      _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 1, 2022

                Before: JORDAN, PORTER and PHIPPS, Circuit Judges

                                    (Filed: July 7, 2022)
                                      _____________

                                        OPINION ∗
                                      _____________

JORDAN, Circuit Judge.

       Pepper Robbins appeals his sentence, arguing that it was unreasonable. We

disagree and will affirm.


       ∗
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
I.     BACKGROUND

       In 2013, Robbins moved in with his romantic partner, “R.E.,” and her two children

from a previous relationship, one of whom we refer to as “S.E.” In the years that

followed, Robbins and R.E. had two children together. They all lived together until

2019, when R.E. thought Robbins was acting suspiciously, so she accessed his cellphone

to see if he was having an affair. In the deleted photographs section of Robbin's cell

phone, she found a video of Robbins forcibly sexually assaulting S.E., then nine years

old. When R.E. asked S.E. about the assault, S.E. confirmed that it happened and said

that Robbins had assaulted her previously, on occasions when R.E. was at work or

running errands. R.E. called the police to report the assault, explaining that she was at

the grocery store when Robbins committed the act captured in the video. The police

arrived and viewed the video after Robbins consented to a search of his cell phone and

provided the passcode to access it.

       Robbins was charged with one count of producing child pornography in violation

of 18 U.S.C. § 2251(a), (e). He pleaded guilty to that charge. A presentence report was

then prepared. Under the Sentencing Guidelines, Robbins’s total offense level and

criminal history category generally would have yielded a recommended sentence of life

imprisonment. Because the statutory maximum imprisonment term for producing child

pornography is thirty years, however, that became Robbins’s guidelines range. 18 U.S.C.

§ 2251(e); U.S.S.G. § 5G1.1(c)(1).

       Of note here, the presentence report summarized Robbins’s troubled childhood,

during which he and his mother were verbally and physically abused by Robbins’s father.


                                             2
His mother fled from the abuse with her children, including Robbins, who later moved

back in with his father. But after some time with his father, Robbins was placed in foster

care and then returned to his mother’s care. Robbins also explained in a sentencing

memorandum that, as a child, he was sexually abused by an older female cousin. At age

twelve, he was diagnosed with depression and attention deficit hyperactivity disorder. In

grade school, he was placed in an alternative education program for troubled youth, and

he eventually withdrew from high school without graduating.

       At sentencing, the District Court adopted the presentence report’s factual findings

and guidelines calculations without any objections from Robbins, and the Court noted

that it received and read Robbins’s sentencing memorandum. It then sentenced Robbins

to the statutory maximum (and guidelines range) of thirty years’ imprisonment, plus ten

years of supervised release and special assessments totaling $5,100. The Court explained

that the sentence “reflect[ed] [its] full consideration of all factors relevant to the

sentencing determination, including the nature and the seriousness of this offense, the

history and characteristics of this Defendant, the kinds of sentences available to the

Court, and the advisory range and policies prescribed by the United States Sentencing

Commission.” (App. at 62.) The Court then discussed the “despicable” nature of

Robbins’s offense, the need to “deter others who would seek to do the same[,]” and the

monetary penalties applicable to Robbins’s conviction. (App. at 62.) Robbins has timely

appealed.




                                               3
II.    DISCUSSION 1

       Robbins argues that his sentence was unreasonable because the District Court did

not meaningfully consider the mitigating circumstances of his difficult childhood. To the

extent he challenges the procedural reasonableness of his sentence, we disagree. The

District Court noted that it read Robbins’s sentencing memorandum and considered “the

history and characteristics of this Defendant” in passing sentence. (App. at 62.) It thus

gave sufficient consideration to those circumstances. See United States v. Pawlowski, 27

F.4th 897, 912 (3d Cir. 2022) (holding that district court adequately considered

defendant’s history and characteristics when it noted that it reviewed letters submitted in

support of defendant and character testimony at sentencing).

       We also reject Robbins’s claim that his sentence was substantively unreasonable.

The District Court sentenced Robbins within the applicable guidelines range, which we

may presume is reasonable. Id. And given the seriousness of the offense, a reasonable

sentencing court could surely have imposed the same sentence on him, based on the same

reasoning given by the District Court. Id.

III.   CONCLUSION

       For the foregoing reasons, we will affirm.




       1
         The District Court had jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review the
reasonableness of a sentence for abuse of discretion. United States v. Pawlowski, 27
F.4th 897, 911 (3d Cir. 2022).

                                             4